Citation Nr: 0628709	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  99-06 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for a bone spur of the right heel.

2.  Entitlement to service connection for a bone spur of the 
left heel.

3.  Entitlement to service connection for stress 
incontinence.

4.  Entitlement to service connection for a disability of the 
spine, to include as due to undiagnosed illness.

5.  Entitlement to service connection for a disability 
manifested by memory loss, to include as due to undiagnosed 
illness.

6.  Entitlement to service connection for a disability 
manifested by numbness of the right arm and hand, to include 
as due to undiagnosed illness.

7.  Entitlement to service connection for a disability 
manifested by weakness of the left arm, to include as due to 
undiagnosed illness.

8.  Entitlement to service connection for a rash of the 
chest, arms, shoulders, and legs, to include as due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to March 
1991.  She served in a reserve component of the military, and 
had active service in the Southwest Asia theater of 
operations during the Persian Gulf War.  See 38 C.F.R. 
§§ 3.2(i), 3.317(d).

By a decision entered in September 1998, the RO granted the 
veteran's claim for service connection for a bone spur of the 
right heel and assigned a zero percent (noncompensable) 
evaluation therefor.  By the same decision, the RO denied 
service connection for a bone spur of the left heel, a renal 
disability, a breast disability, stress incontinence, a 
ruptured tympanic membrane, bilateral hearing loss, and post-
traumatic stress disorder (PTSD) (including a claim for 
memory loss).  The RO also denied service connection for 
carpal tunnel syndrome, a disability of the spine, a 
disability manifested by numbness of the right arm and hand, 
a disability manifested by weakness of the left arm, and a 
rash of the chest, arms, shoulders, and legs, to include as 
due to undiagnosed illness.

The veteran appealed the RO's decision to the Board of 
Veterans' Appeals (Board).  In July 2000, the Board denied 
the veteran's claims for service connection for a renal 
disability, a breast disability, a ruptured tympanic 
membrane, bilateral hearing loss, and carpal tunnel syndrome.  
The remaining issues on appeal were remanded for additional 
development.

In January 2003, while the case was in remand status, the RO 
granted service connection for PTSD.  The RO also assigned a 
10 percent rating for the service-connected bone spur of the 
right heel, effective from the date of the original, 
noncompensable award.  Accordingly, the issues presently on 
appeal have been characterized as set forth above, on the 
title page.

The Board's present decision is limited to the matter of the 
veteran's entitlement to an initial rating in excess of 10 
percent for a bone spur of the right heel; service connection 
for a bone spur of the left heel; and service connection for 
a disability of the spine, a disability manifested by 
numbness of the right arm and hand, and a disability 
manifested by weakness of the left arm, to include as due to 
undiagnosed illness.  For the reasons set forth below, the 
remaining issues on appeal are being REMANDED for additional 
development.


FINDINGS OF FACT

1.  The veteran's right heel disability is manifested by 
pain; there is no objective evidence of deformity, swelling, 
unusual callosities, shortened plantar fascia, hammer toes, 
malunion or nonunion of bones, or inward displacement or 
spasm of the tendo achillis; the overall disability of the 
foot due to the bone spur (plantar fasciitis) is no more than 
"moderate."

2.  The veteran currently has a bone spur of the left heel; 
the condition was not demonstrated in service, and no 
competent evidence has been received to show that it may be 
associated therewith.

3.  The veteran's spinal difficulties have been attributed to 
degenerative joint disease of the cervical spine, cervical 
stenosis, degenerative disc disease of the lumbar spine, and 
mild end-plate osteophyte formation in the mid-thoracic 
region of the spine; no competent evidence has been received 
to show that any of these conditions may be associated with 
service.

4.  The reported numbness and weakness affecting the 
veteran's upper extremities has been attributed to carpal 
tunnel syndrome and cervical stenosis.

5.  The Board previously denied "direct" service connection 
for carpal tunnel syndrome in July 2000; currently, there is 
no appeal pertaining to "direct" service connection for 
carpal tunnel syndrome that remains pending before the Board.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for a bone spur of the right heel have not been 
met.  38 U.S.C.A. §§ 1155, 5104, 7105 (West 2002); 38 C.F.R. 
§§ 3.103, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5015, 5020, 5276, 5278, 5283, 5284 
(2005).

2.  A bone spur of the left heel was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 
(2005).

3.  Disability of the spine, identified as degenerative joint 
disease of the cervical spine, cervical stenosis, 
degenerative disc disease of the lumbar spine, and mild end-
plate osteophyte formation in the mid-thoracic region of the 
spine, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2005).

4.  The criteria for an award of service connection for 
disability manifested by numbness of the right arm and hand, 
on the basis of undiagnosed illness, have not been met.  
38 U.S.C.A. §§ 1110, 1131 1117, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2005).

5.  The criteria for an award of service connection for 
disability manifested by weakness of the left arm, on the 
basis of undiagnosed illness, have not been met.  38 U.S.C.A. 
§§ 1110, 1131 1117, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks a higher disability evaluation for the bone 
spur of her right heel.  She says that she experiences 
increased pain in her right heel when getting up in the 
morning, after periods of inactivity, and with prolonged 
sitting and standing.

The veteran also seeks to establish service connection for a 
bone spur of the left heel, a disability of the spine, a 
disability manifested by numbness of the right arm and hand, 
and a disability manifested by weakness of the left arm.  She 
maintains that her disabilities can be attributed to military 
service.

I.  Preliminary Considerations

A.  Change in the Law

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the Act amended 38 U.S.C.A. §§ 1117 and 1118, pertaining to 
compensation for disabilities occurring in veterans of the 
Persian Gulf War.  In June 2003, VA promulgated regulations 
to implement the Act.  See Compensation and Pension 
Provisions of the Veterans Education and Benefits Expansion 
Act of 2001, 68 Fed. Reg. 34,539 (June 10, 2003) (codified at 
38 C.F.R. § 3.317).

In the present case, the Board notes that the RO has not 
provided the veteran with notice of the amended law.  Here, 
however-at least in the context of the claims that are 
currently being decided-the amendments are of no real 
effect.  With exceptions not here applicable, both the 
"old" and the "new" law require, at bottom, that in order 
to obtain compensation for an undiagnosed illness, the 
disability in question must not be attributed to any known 
clinical diagnosis.  As discussed below, the disabilities of 
the veteran's spine and upper extremities have been 
attributed to known clinical diagnoses.  Consequently, she 
cannot obtain service connection for those disabilities under 
any version of 38 C.F.R. § 3.317, whether old or new.  Under 
the circumstances, it is the Board's conclusion that there is 
no risk that the veteran will be prejudiced by the Board 
proceeding to adjudicate these issues at the present time.  
Providing specific notice of the change in law would only 
serve to further delay the adjudication of her appeal, with 
no additional benefit flowing to the veteran.

B.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

1.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 121 
(2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Ordinarily, notice with respect to each of these 
elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.

VCAA notice is not required in every case, however.  The 
Court recently held, for example, that such notice is not 
required under circumstances where, prior to the date of the 
enactment of the VCAA, a claim for service connection is 
granted, a rating and effective date is assigned, and the 
claimant files an appeal as to the rating.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006) ("In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.").  Rather, under 
those circumstances, the provisions of 38 U.S.C.A. §§ 5104, 
7105 and 38 C.F.R. § 3.103 are for application.  Id.

a.  Claim for Higher Initial Disability Rating for a
Bone Spur of the Right Heel

The veteran's claim for an initial disability rating in 
excess of 10 percent for a bone spur of the right heel falls 
squarely within the fact pattern outlined in Dingess.  Thus, 
no section 5103(a) notice is required.  As for the provisions 
of §§ 5104, 7105 and 38 C.F.R. § 3.103, the record shows that 
the veteran has been provided with various communications, 
including a statement of the case (SOC), and multiple 
supplemental SOC's (SSOC's), that contain notice of VA's 
rating determination; her appellate rights; a summary of the 
relevant evidence; citations to applicable law; and a 
discussion of the reasons for the decision made by the agency 
of original jurisdiction.  Inasmuch as the procedural 
requirements of the law have been satisfied, no further 
notice is required as to this particular claim.

b.  Claims for Service Connection for Disabilities of the
Left Heel, Spine, and Upper Extremities

As to the service connection claims that are currently being 
adjudicated (pertaining to the left heel, spine, and upper 
extremities), the Board finds that VA satisfied its duty to 
notify with respect to those claims by way of VCAA notice 
letters sent to the veteran in March 2003, April 2003, and 
April 2006.  Those letters, taken together, informed the 
veteran of the information and evidence necessary to 
substantiate her claims for service connection.  She was 
notified of her and VA's respective duties for obtaining 
evidence, and was invited to send certain information and 
evidence to the RO, including any new information that she 
wished to be considered.  She was also provided information 
as to how a rating and effective date would be assigned if 
service connection were granted.

As for the timing of the notice, the Board acknowledges that 
the required notice was not provided to the veteran until 
after her claims were initially adjudicated in September 
1998.  However, as noted above, the veteran has since been 
provided with notice that is in compliance with the content 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  She has been afforded ample opportunity to 
respond to the notice, to submit evidence and argument, and 
to otherwise participate effectively in the processing of her 
appeal.  No further corrective action is necessary.

2.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2005).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to her claim, whether 
or not the records are in Federal custody, and that VA will 
provide a medical examination and/or opinion when necessary 
to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005).  Under applicable law, 
a medical examination and/or opinion is deemed "necessary" 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period, provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4) (2005).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claims that are 
currently being adjudicated.  The veteran's service medical 
records have been obtained, as have the records underlying 
her disability award by the Social Security Administration, 
and reports of her VA treatment have also been procured.  She 
has been afforded multiple examinations in connection with 
the current claims, and she has not identified and/or 
provided releases for any other evidence that needs to be 
obtained prior to their adjudication.  

The Board acknowledges the veteran's representative's 
arguments to the effect that certain examination reports from 
November 2000 could not be located in the veteran's claims 
file, and that VA has failed to obtain a medical opinion with 
respect to the etiology of the bone spur of her left heel.  
With respect to the "missing" examination reports, the 
Board notes only that those reports are indeed contained in 
the claims file (near the top of Volume 2).  With respect to 
the medical opinion, or lack thereof, the Board notes, as 
discussed below, that the record is devoid of any competent 
evidence that indicates that the bone spur of the left heel 
"may be associated with" service.  Under those 
circumstances, as outlined above, no medical opinion is 
necessary.  Accordingly, no further development action is 
required.



II.  The Merits of the Veteran's Claims

A.  Entitlement to an Initial Disability Rating in Excess
of 10 Percent for a Bone Spur of the Right Heel

1.  Schedular Consideration

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005). 

Heel spur syndrome (also referred to as plantar fasciitis; 
see VA "bones" examination dated in November 2000) is 
evaluated as analogous to benign growths of bone and/or 
synovitis under 38 C.F.R. § 4.71a, Diagnostic Codes 5015 and 
5020.  See, e.g., 38 C.F.R. § 4.20 (2005); Dorland's 
Illustrated Medical Dictionary 107, 610-11, and 1566 (28th 
ed. 1994) (indicating that a calcaneal spur is "a bone 
excrescence on the lower surface of the calcaneus," and that 
plantar fasciitis is an inflammation of the "bands of 
fibrous tissue radiating toward the bases of the toes from 
the medial process of the tuber calcanei.").  Evaluations 
are assigned on the basis of limitation of motion of affected 
parts, as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Several diagnostic codes allow for evaluations greater than 
10 percent based, in part, on limitation of motion of the 
parts of the foot.  The diagnostic code for rating acquired 
flatfoot, for example, provides for a 20 percent rating for 
unilateral disability if the condition is severe, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), accentuated pain on manipulation and use, indications 
of swelling on use, and characteristic callosities.  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2005).  The same 
diagnostic code provides for a 30 percent rating for 
unilateral disability if the condition is pronounced, with 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, and marked inward displacement and severe spasm 
of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.  Id.

The diagnostic code for acquired claw foot (pes cavus) 
provides for a 20 percent rating for unilateral disability 
manifested by all toes tending to dorsiflexion, limitation of 
dorsiflexion at the ankle to a right angle, shortened plantar 
fascia, and marked tenderness under the metatarsal heads.  
38 C.F.R. § 4.71a, Diagnostic Code 5278 (2005).  If the 
unilateral condition is manifested by marked contraction of 
the plantar fascia with dropped forefoot, all toes hammer 
toes, very painful callosities, and marked varus deformity, a 
30 percent rating is warranted.  Id.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5283, ratings of 20 
and 30 percent, respectively, are assigned for moderately 
severe and severe disability due to malunion or nonunion of 
the tarsal or metatarsal bones.  In addition, 38 C.F.R. 
§ 4.71, Diagnostic Code 5284, provides for evaluations of 20 
and 30 percent, respectively, for moderately severe and 
severe disability due to foot injury.  

In this context, it is important to note that VA regulations 
define disability of the musculoskeletal system primarily as 
"the inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance."  38 C.F.R. § 4.40 (2005).  To that end, 
section 4.40 provides that:

The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

Further, with regard to disorders of the joints, applicable 
regulations provide that "the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes."  38 C.F.R. § 4.45 (2005).   To that end, 
the regulations provide that, when rating disabilities of the 
joints, inquiry will be directed to considerations such as:

	(a)  Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).

	(b)  More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).

	(c)  Weakened movement (due to muscle injury, 
disease, or injury of peripheral nerves, 
divided or lengthened tendons, etc.).

	(d)  Excess fatigability.
	
	(e)  Incoordination, impaired ability to 
execute skilled movements smoothly.

	(f)  Pain on movement, swelling, deformity or 
atrophy of disuse.

Id.  The regulations further provide that instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are also to be 
considered.  Id. § 4.45(f).  See also 38 C.F.R. § 4.59 (2005) 
("The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability"); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In the present case, the Board finds that the preponderance 
of the evidence is against the assignment of a rating in 
excess of 10 percent for the disability of the veteran's 
right heel.  The available evidence indicates that the heel 
is objectively painful, with tenderness on palpation to the 
inferior and/or medial aspects of the heel, and that shoe 
inserts have not always been helpful in treating the 
veteran's symptoms.  The collective evidence also shows, 
however, that her disability is not manifested by atrophy, 
swelling, inflammation, edema, visible deformity, unusual 
callous formation, excessive or unusual shoe wear, poor 
endurance, or fatigability.  She exhibits good balance, 
coordination, and strength.  Her Achilles tendon is in a 
neutral relationship with the hind foot, her gait is normal, 
as is her skin texture and color and sensation to light 
touch, and she is able to walk normally on her heels, toes, 
and tiptoes.  When she was examined for VA purposes in 
November 2000, it was noted that her symptoms generally had 
no affect on her level of activity.  The examiner found that 
there was no evidence to suggest functional loss due to pain, 
and that flare-ups likewise did not involve any functional 
loss.

Under the circumstances, the Board finds no basis for the 
assignment of a higher evaluation under any of the applicable 
criteria.  There is no evidence of deformity, swelling, or 
callosities, so as to warrant a higher rating under 
Diagnostic Code 5276.  Nor is there evidence of the toes 
tending toward dorsiflexion, tenderness under the metatarsal 
heads, or shortened plantar fascia, required for a higher 
evaluation under Diagnostic Code 5278.  There is no 
indication that the veteran's disability is manifested by 
malunion or nonunion of the tarsal or metatarsal bones, and 
the totality of the evidence demonstrates no more than 
"moderate" disability of the foot as that term is used in 
Diagnostic Code 5284.  The greater weight of the evidence is 
against the assignment of a higher schedular evaluation.

In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that the 
veteran's right heel disability has never been more than 10 
percent disabling since the time that she filed her claim for 
service connection in October 1997.  A "staged rating" is 
not warranted.

2.  Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2005).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.

The Board has considered whether the veteran's right heel 
claim should be referred for consideration of an 
extraschedular evaluation, and has concluded that no such 
referral is warranted.  The record does not show that she has 
been hospitalized for problems with her right heel, and there 
is nothing in the record to suggest that her disability 
picture is so exceptional or unusual as to render impractical 
the application of the regular schedular standards.

B.  Claims for Service Connection

1.  Bone Spur of the Left Heel

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  Generally, in order to prove 
"direct" service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  See, e.g., Pond v. 
West, 12 Vet. App. 341, 346 (1999). 

In the present case, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for a bone spur of the left heel.  The medical 
evidence shows that the veteran has the condition currently.  
However, there is nothing in the record to show that the 
condition was ever demonstrated in service.  Further, 
although the veteran contends that the bone spur of her left 
heel can be attributed to her military service, and the 
record indicates that she has trained and worked as a nurse, 
there is nothing in the record to show that she has the 
expertise necessary to offer competent opinions as to medical 
diagnosis or etiology.  See, e.g., Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Accordingly, and because the 
record is otherwise devoid of any competent evidence to 
indicate that the bone spur of the left heel may be 
associated with service, the claim for service connection 
must be denied.

2.  Spine and Upper Extremities

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.

As noted previously, the law affecting compensation for 
disabilities occurring in Gulf War veterans has been amended.  
See Veterans Education and Benefits Expansion Act of 2001, 
Public Law 107-103, 115 Stat. 976 (2001).  However, with 
exceptions not here applicable, both the "old" and the 
"new" law require that in order to obtain compensation for 
an undiagnosed illness, the disability in question must not 
be attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317(a)(1)(ii).

If a disability claimed as due to undiagnosed illness is 
shown to be attributable to a known clinical diagnosis, 
service connection may still potentially be established for 
the diagnosed entity on a "direct" basis.  As noted 
previously, in order for such a claim to be granted, there 
must ordinarily be medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus, or 
link, between the current disability and the in-service 
disease or injury.  See discussion, Part II.B.1, supra.

Applying the foregoing principles to the facts of the present 
case, the Board finds that the preponderance of the evidence 
is against the veteran's claims for service connection for 
disabilities of the spine and upper extremities (claimed as 
numbness and weakness).  The Board notes, first, that each of 
these conditions has been attributed to known clinical 
diagnoses.  X-rays in August 1999 were interpreted to reveal 
mild degenerative disc disease of the lumbar spine at L4-5.  
X-rays in April 2003 revealed mild end-plate osteophyte 
formation in the mid-thoracic region of the spine.  A VA 
examination report from that same time frame contains a 
diagnosis of mild degenerative joint disease of the cervical 
spine, and reports of magnetic resonance imaging (MRI), 
including one dated in February 1999, show that the veteran 
has cervical stenosis.  Multiple examination reports, 
radiological studies, and reports of neurological testing, 
dated since July 1998, likewise demonstrate that the reported 
symptoms affecting the veteran's upper extremities can be 
attributed to carpal tunnel syndrome and cervical stenosis.  
Accordingly, service connection cannot be granted for these 
conditions on the basis of undiagnosed illness.

Turning to the matter of "direct" service connection, the 
Board notes that it previously denied the veteran's claim for 
service connection for carpal tunnel syndrome in July 2000.  
That decision is final, and there is no appeal pertaining to 
"direct" service connection for carpal tunnel syndrome 
pending before the Board at the present time.  Consequently, 
the Board has no jurisdiction to consider the matter further.

As for "direct" service connection for the diagnosed 
disabilities of the spine, the Board notes that the veteran 
presented for treatment of upper back and neck pain in May 
1989.  She received a diagnosis of right upper back strain.  
Later, in September 1989, a lumbar strain was noted as well.  
During a periodic service department examination in October 
1989, she reported a history of lumbar spasms relating to an 
automobile accident two years earlier.  However, her spine 
was noted to be normal.  She denied recurrent back pain on a 
mobilization screen in December 1990 (just prior to her entry 
onto active duty), and in January 1991 it was noted that she 
had no significant medical problems.  Her spine was again 
found to be normal in March 1991, after she returned from the 
Persian Gulf, as well as on a periodic service department 
examination in December 1995.  Subsequently, after service, 
she complained of pain and was found to have multiple 
disabilities of the spine, as noted above.

The veteran believes that the currently shown disabilities of 
the spine can be related to her service.  However, as noted 
previously, the record does not establish that she has the 
expertise necessary to offer competent opinions as to medical 
diagnosis or etiology.  As noted above, strain of the right 
upper back and lumbar spine were noted in 1989.  Notably, 
though, no such disability of the spine was shown throughout 
the remainder of the veteran's service.  Accordingly, it does 
not appear that the difficulties identified in 1989 can be 
properly characterized as "chronic." Consequently, and 
because the record is otherwise devoid of any competent 
evidence to indicate that any of the currently shown 
disabilities of the spine may be associated with service, 
service connection on a "direct" basis must be denied.


ORDER

An initial rating in excess of 10 percent for a bone spur of 
the right heel is denied.

Service connection for a bone spur of the left heel is 
denied.

Service connection for a disability of the spine, to include 
as due to undiagnosed illness, is denied.

Service connection for a disability manifested by numbness of 
the right arm and hand, on the basis of undiagnosed illness, 
is denied.

Service connection for a disability manifested by weakness of 
the left arm, on the basis of undiagnosed illness, is denied.


REMAND

The report of a VA general medical examination, dated April 
24, 2003, indicates that the veteran underwent a VA 
gynecological examination earlier that same date.  The Board 
has reviewed the veteran's claims file, and is unable to 
locate a report of an April 24, 2003 gynecological 
examination.  Because the missing report could be relevant to 
the veteran's claim for service connection for stress 
incontinence, it needs to be obtained.

When the veteran was examined in February 1995, she reported 
that she had had a civilian gynecological evaluation in 
October 1994.  A report of that evaluation has not been 
procured.  Inasmuch as the evaluation could be germane to her 
stress incontinence claim, efforts should be made to obtain 
it.

It is not entirely clear from the current record whether the 
veteran's apparent memory loss can properly be attributed to 
a diagnosed clinical entity.  Under the circumstances, the 
Board finds that she should be reexamined in order to further 
assess the likely etiology of her complaints.

The veteran reported stress incontinence, and a rash of her 
lower extremities, during an examination in February 1995, 
while apparently enrolled in the reserves.  Presently, the 
record contains no information with respect to the dates on 
which she served on active duty for training and inactive 
duty training.  Because that information could be relevant to 
the adjudication of her remaining claims for service 
connection, further development is required.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran to provide a release for 
records pertaining to her civilian 
gynecological evaluation in October 1994.  
If she does so, assist her in obtaining the 
records identified, following the procedures 
set forth in 38 C.F.R. § 3.159.  Any 
additional evidence received should be 
associated with the claims file.

2.  Ask the service department to verify the 
veteran's periods of reserve service, 
including all periods of active duty for 
training and inactive duty training.  The 
information obtained should be associated 
with the claims file.

3.  Obtain a copy of the VA gynecological 
examination reportedly conducted on April 
24, 2003, as well as a copy of any records 
reflecting additional VA treatment the 
veteran has received for stress 
incontinence, memory loss, or skin disorders 
since the time that such records were last 
procured in September 2005.  The evidence 
obtained should be associated with the 
claims file. 

4.  After the foregoing development has been 
completed, arrange to have the veteran 
scheduled for a comprehensive 
neuropsychiatric examination.  The examiner 
should review the claims file.  After 
examining the veteran, and undertaking any 
indicated testing, the examiner should offer 
an opinion as to whether it is more than 
50 percent likely that the veteran's 
problems with memory loss can be attributed 
to a diagnosed condition.  In so doing, the 
examiner should discuss and comment upon the 
significance, if any, of the various reports 
of record which variously suggest that the 
veteran's memory loss might be attributable 
to depression, brain atrophy, organic brain 
syndrome, small vessel cerebral 
atherosclerosis, and/or multi infract 
dementia.  A complete rationale should be 
provided.

5.  Thereafter, take adjudicatory action on 
the veteran's claims for service connection 
for stress incontinence, memory loss, and a 
rash of the chest, arms, shoulders, and 
legs.  With regard to the two latter claims, 
consider the current version of 38 C.F.R. 
§ 3.317.  If any benefit sought remains 
denied, an SSOC should be provided to the 
veteran and her representative.  The SSOC 
should contain, among other things, a 
citation to, and summary of, the current 
version of 38 C.F.R. § 3.317.

After the veteran and her representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until she receives further 
notice, but she may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


